tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dallas tx date jul taxpayer_identification_number tax period ended june 20xx person to contact identification_number contact telephone number telephone number fax certified mail - return receipt requested dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your exempt status is hereby revoked effective july 20xx our adverse determination as to your exempt status was made for the following reason s related administrative services therefore an organization exempt under code sec_501 must be operated exclusively for the promotion of social welfare an organization is considered to operate exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community sec_1_501_c_4_-1 a you primarily benefit your participants and their employees by providing employee health benefits and not operated exclusively for the promotion of social welfare and you are not an organization described in sec_501 if you decide to contest this determination you may file an action for declaratoly judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the you are date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication yon may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate sewvice tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosures publication envelope fa internal_revenue_service department of the treasury tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended june 20xx person to contact id number contact numbers telephone efax manager’s name id number manager’s contact number response due_date april 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll not be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a explanation of items name of taxpayer or schedule no exhibit report of examination year period 20xx06 issue is the accordance with internal_revenue_code irc sec_501 the irc section under which it has self-declared exemption or is the trust’s income excludable from gross_income under sec_115 and has no annual income_tax filing requirement under sec_6012 organized and operating in facts the agreement dated july 19xx among the participating school entities for the purpose of purchasing and providing health and medical insurance coverages for the parties through a cost plus plan with aggregate stop loss provisions and to establish a in an effort to contain and limit the cost of such insurance was established in an the agreement was amended on march 19xx to authorize the trustees to purchase or provide major medical insurance dental vision and or prescription insurance coverage the agreement was amended and restated as of july 20xx the name of the on december 20xx the insurance to its present state of being self-insured and administrative services only contract has transitioned and evolved from being a purchaser of health and medical providing health related benefit plans through an was changed to the any school district intermediate unit or vocational-technical school that is established by the laws of the and provides free public education is eligible to become a participant in the trustees at the discretion of its the dissolution clause of the 20xx is as follows effective july per the form_990 for 20xx06 the mission of the transparency and operating efficiency to provided health insurance including x xxx employees in participating school districts is to provide group discounted health insurance through major medical and other coverages to approximately for fiscal_year 20xx06 the law sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes c b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual department of the treasury - internal_revenue_service form 886-a page of explanation of items schedule no or exhibit form 886-a name of taxpayer report of examination year period 20xx06 reg sec_1_501_c_4_-1 civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1_501_c_3_-1 or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 b local associations of employees -local associations of employees described in sec_501 are expressly entitled to exemption under sec_501 as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1_501_c_12_-1 see paragraph d and of sec_1_501_c_3_-1 with reference to the meaning of charitable and educational as used in this section reg sec_1_501_c_4_-1 see revrul_79_128 1979_1_cb_197 employees’ association cooperative buying service for members which concluded that a nonprofit organization whose membership is limited to the employees of an employer in a particular municipality and whose primary purpose is to obtain for its members discount prices on merchandise services and activities is not exempt as a local association of employees under sec_501 of the code also see revrul_75_199 which modified revrul_55_495 mutual sick and death_benefits society which concluded that a nonprofit organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries is not exempt under sec_501 of the code for tax years department of the treasury - internal_revenue_service form 886-a page22 of form 886-a explanation of items name of taxpayer or schedule no exhibit report of examination year period 20xx06 beginning after date revrul_55_495 modified revrul_55_495 1955_2_cb_259 concerns an association whose membership is restricted to individuals who subscribe to a designated religious creed are of good character and health and have the ability to earn a livelihood it holds that an association that provides life sick accident or other_benefits to members or their dependents but does not operate under the lodge_system or for the exclusive benefit of the members of an organization so operating is not exempt as a fraternal beneficiary society as described in sec_501 of the code however it further holds that the association is exempt under sec_501 revrul_55_495 is hereby modified to remove therefrom the conclusion that the association is exempt under sec_501 of the code however the holding in revrul_55_495 that the association is not exempt under sec_501 remains in effect in addition the tax_court case 54_tc_1325 held that the petitioner an insurance_trust set up to acquire insurance for members at group rates is not an organization exempt from federal_income_tax under sec_501 i r c sec_115 income of states municipalities etc gross_income does not include - income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof or the district of columbia revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions which purchase units of participation and have an unrestricted right of withdrawal is excludible from gross_income under sec_115 because such investment constitutes an essential_governmental_function revrul_90_74 holds that income of an organization formed operated and funded by political subdivisions to pool their casualty risks is excluded from gross_income under sec_115 of the code similarly the income of an organization formed operated and funded by one or more political subdivisions or by a state and one or more political subdivisions to pool their risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees’ health obligations is also excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organization reg sec_301_7701-1 b provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 of the regulations unless a provision of the irc provides for special treatment of that organization reg sec_301_7701-4 provides that an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer or schedule no exhibit report of examination year period 20xxx06 sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a argument to qualify for exemption under sec_501 the organization's net_earnings must be devoted primarily to charitable educational or recreational purposes in addition no part of the organization's net_earnings can inure to the benefit of any private_shareholder_or_individual and the organization must be organized and operated on a nonprofit basis to establish that an organization is organized primarily to promote social welfare it needs to operate primarily to further in some way the common good and general welfare of the people of the community such as by bringing about civic betterment and social improvements an organization that restricts its benefits to employees of membership school districts is primarily benefiting a private group rather than the community it therefore does not qualify as an sec_501 organization a local association of employees whose membership is limited to employees of a designated person or persons in a particular municipality and whose income will be devoted exclusively to charitable educational or recreational purposes will qualify for exemption under sec_501 but a local association of employees that is operated primarily as a cooperative buying service for its members in order to obtain discount prices on merchandise services and activities does not qualify for exemption the for the parties and to establish a insurance was established for the purpose of purchasing and providing health and medical insurance coverages in an effort to contain and limit the cost of such the participants of the administrators the local school districts are public entities with taxing authority receiving funding from the state and having oversight from the state and the governing directors are elected from the general_public are public school districts and the majority of the trustees are chief school instrumentalities of the state are able to provide health and welfare benefits to employees through the trust providing these health and welfare benefits constitutes an essential government function within the meaning of sec_115 see revenue rulings and meets the requirements of reg sec_301_7701-4 as it provides for trustees to protect and the conserve the property of the beneficiary member school district employees who could not share in the discharge this responsibility and are not in a joint enterprise for profit department of the treasury - internal_revenue_service form 886-a page of 886-a explanation of items form name of taxpayer or schedule no exhibit report of examination year period 20xx06 conclusion based on the facts and representations submitted by the trust it is concluded that since the agreement does not specify that it is organized on a nonprofit basis and the net_earnings inure to the benefit of the membership school district employees the qualifications for exemption under sec_501 does not meet the the is an instrumentality of the state and as such its income derives from an essential_governmental_function and accrues to the instrumentality thereof its income is excludable from gross_income under sec_115 meets the qualifications of a_trust under reg sec_301_7701-4 the the required to file annual income_tax returns per sec_6012 because its income is excludable from gross_income under sec_115 is not the employment_tax reporting is subject_to the filing_requirements for form_1099 miscellaneous and any applicable department of the treasury - internal_revenue_service form 886-a page’ of ’5
